Citation Nr: 0704721	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-37 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for a 
left knee disability involving retropatellar pain syndrome 
with patella tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection and assigned a 
noncompensable (zero percent) disability rating for 
retropatellar pain syndrome with patella tendinitis of the 
left knee. 

The July 2002 rating decision also denied service connection 
for a right knee condition.  In her VA Form 9 (Appeal to 
Board of Veterans' Appeals) submitted in December 2003, 
however, the veteran limited her appeal to the issue 
concerning the propriety of the initial noncompensable rating 
assigned for her service-connected left knee disability.  
Therefore, the issue of entitlement to service connection for 
a right knee condition is not before the Board at this time.  
38 C.F.R. § 20.200 (2006). 

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO to be held on September 27, 2005; however, 
since the veteran did not report to the scheduled hearing, 
her request is considered withdrawn.  38 C.F.R. § 20.704 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issue of entitlement to an initial 
compensable disability rating for a left knee disability 
involving retropatellar pain syndrome with patella 
tendinitis.

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  The 
records shows that the veteran has been receiving ongoing 
treatment for her service-connected left knee disability at 
the VA Medical Center in Miami, Florida.  However, the most 
recent treatment record is dated in January 2004.  The RO 
should therefore obtain all treatment records from that 
facility dated since January 2004.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R.         § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Next, the Board notes that the veteran has not been afforded 
a VA examination to determine the severity of her service-
connected left knee disability.  Therefore, the RO should 
schedule the veteran for a VA compensation examination to 
determine the current nature and severity of this disability.  
See 38 U.S.C.A. § 5103A (West Supp. 2005).  The examination 
must include findings with respect to range of motion of the 
left knee, including functional loss due to pain, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the Miami VA Medical Center 
and obtain all outstanding records of 
treatment pertaining to the veteran from 
2004 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of her service-
connected left knee disability involving 
retropatellar pain syndrome with patella 
tendinitis.  The examination should 
include X-rays and a complete test of the 
range of motion of the left knee, 
documented in degrees.  The examiner 
should also answer the following 
questions: (a) whether the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of 
left knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




